Case 3:20-cv-01150-MMH-PDB Document 26 Filed 11/05/20 Page 1 of 4 PageID 286




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION


   KRISTOPHER JOLLY, et al.,

                 Plaintiffs,

   v.                                                       Case No. 3:20-cv-1150-J-34PDB

   HOEGH AUTOLINERS SHIPPING AS,
   et al.,

                 Defendants.



                                             ORDER

          THIS CAUSE is before the Court sua sponte. Currently pending in this case are

   three motions to dismiss filed by four of the six Defendants (Docs. 15-17). The other two

   Defendants filed “notices of joinder” purporting to join in all or parts of the pending motions

   to dismiss. See Defendant, Hoegh Autoliners, Inc.’s Joinder in Motions to Dismiss, to

   Strike, and for More Definite Statement (Doc. 19; Hoegh Notice); Defendant Horizon

   Terminal Services, LLC’s Notice of Joinder as to Co-Defendants’ Motions to Dismiss

   Plaintiffs’ First Amended Complaint (Doc. 22; Horizon Notice) (collectively, Notices of

   Joinder). In addition, the Court notes that in the motion to dismiss filed by Defendants

   Hoegh Autoliners Shipping AS (Hoegh Shipping) and Hoegh Autoliners Management AS

   (Hoegh Management), these Defendants assert that “[t]o the extent other Defendants file

   a motion to dismiss,” then Hoegh Shipping and Hoegh Management “adopt the grounds

   for a motion to dismiss as if set forth fully herein.” See Defendants Hoegh Autoliners

   Shipping AS and Hoegh Autoliners Management AS Motion to Dismiss First Amended

   Complaint or in the Alternative Motion to Strike or for more Definite Statement (Doc. 16;
Case 3:20-cv-01150-MMH-PDB Document 26 Filed 11/05/20 Page 2 of 4 PageID 287




   Hoegh Motion) at 3. However, these attempts to join or adopt the motions of other

   Defendants are improper and due to be stricken in that adopting and incorporating by

   reference the arguments of other Defendants violates Local Rule 3.01(a), United States

   District Court, Middle District of Florida (Local Rule(s)) and places an undue burden on

   judicial resources.

           As aptly explained in Mobile Shelter Sys. USA, Inc. v. Grate Pallet Solutions, LLC,

   845 F. Supp. 2d 1241 (M.D. Fla. 2012), incorporation by reference “foists upon the Court

   the burden of sifting through irrelevant materials to find the materials referenced while

   permitting the movant to circumvent this Court’s page limit requirement.” See Mobile

   Shelter, 845 F. Supp. 2d at 1253 aff’d in part, 505 F. App’x 928 (11th Cir. 2013). 1

   Significantly, the page limit requirement is not designed to burden the parties, but to

   conserve judicial resources by “focus[ing] the parties’ attention on the most pressing

   matters and winnow[ing] the issues to be placed before the Court . . . .” Id. at 1253. By

   wholesale joining in each other’s arguments, Defendants have done no “winnowing” and

   instead have engaged in a “throw-the-spaghetti-and-see-what-sticks motion practice

   [which] leads to imprecise and inartful briefing.” See Gov’t Employees Ins. Co. v. Path

   Medical, Case No. 8:17-cv-2848-T-17TGW, ECF No. 79 at 2 (M.D. Fla. entered Mar. 2,

   2018) (order denying motions to dismiss without prejudice).




           1
             The Court notes that incorporating by reference the arguments set forth in other documents also
   violates Local Rule 3.01(a)’s requirement that a movant shall include its request for relief, basis for the
   request and supporting legal authority in a “single document.” See Local Rule 3.01(a) (“In a motion or other
   application for an order, the movant shall include a concise statement of the precise relief requested, a
   statement of the basis for the request, and a memorandum of legal authority in support of the request, all of
   which the movant shall include in a single document not more than twenty-five (25) pages.” (emphasis
   added)).




                                                       -2-
Case 3:20-cv-01150-MMH-PDB Document 26 Filed 11/05/20 Page 3 of 4 PageID 288




           For example, in its Notice of Joinder, Defendant Hoegh Autoliners, Inc. “adopts and

   incorporates by this reference in full the motions” of the other Defendants. See Hoegh

   Notice at 1-2 (emphasis added). However, upon preliminary review of the motions to

   dismiss, it appears that while some of the arguments are generally applicable to all

   Defendants, other arguments are specific to the individual Defendant who filed the motion.

   Thus, it appears that some of the arguments Hoegh Autoliners, Inc. seeks to adopt would

   not apply to it, but it would fall to the Court to sift through the briefing to determine which

   arguments are potentially relevant to Hoegh Autoliners, Inc., and extrapolate how such

   arguments might apply in a different context to a different Defendant. This is not a proper

   or efficient use of judicial resources.2 The same can be said of Hoegh Management and

   Hoegh Shipping’s attempt to incorporate, sight unseen, the arguments raised in the

   motions to dismiss of other Defendants.3

           Accordingly, the Court will strike the Notices of Joinder and provide those

   Defendants with the opportunity to file their own motions which set forth the entirety of their

   arguments. As to the Hoegh Motion, the Court will provide Defendants Hoegh Shipping




           2
              Hoegh Autoliners, Inc. also references the Notice of Removal and states that it is “not a proper
   party to this action as it had no involvement whatsoever in the claims set forth in the Amended Complaint.”
   See id. at 2; see also Notice of Removal (Doc. 1) at 3-5 (asserting that Hoegh Autoliners, Inc. is fraudulently
   joined in this action). However, as the Court has subject matter jurisdiction over this action pursuant to 28
   U.S.C. § 1333, the Court has no occasion to determine whether Hoegh Autoliners, Inc. is properly joined to
   this action absent an appropriate motion.

           3
                The Court observes that in its notice, Defendant Horizon Terminal Services, LLC does attempt to
   limit its joinder to only those arguments that would be generally applicable to all Defendants. See Horizon
   Notice at 2. Nevertheless, to the extent Horizon seeks to dismiss the claims against it for failure to state a
   claim under Rule 12(b)(6), Horizon must file an appropriate motion seeking this relief.




                                                        -3-
Case 3:20-cv-01150-MMH-PDB Document 26 Filed 11/05/20 Page 4 of 4 PageID 289




   and Hoegh Management the opportunity to file an amended motion which sets out the

   entirety of their arguments.4 Accordingly, it is

           ORDERED:

           1. Defendant, Hoegh Autoliners, Inc.’s Joinder in Motions to Dismiss, to Strike, and

               for More Definite Statement (Doc. 19) and Defendant Horizon Terminal

               Services, LLC’s Notice of Joinder as to Co-Defendants’ Motions to Dismiss

               Plaintiffs’ First Amended Complaint (Doc. 22) are STRICKEN.

           2. Defendants Hoegh Autoliners, Inc. and Horizon Terminal Services, LLC shall

               have up to and including November 19, 2020, to file proper motions to dismiss,

               if they so choose, which set forth the entirety of their arguments..

           3. Defendants Hoegh Autoliners Shipping AS and Hoegh Autoliners Management

               AS shall have up to and including November 19, 2020, to file an amended

               motion to dismiss which sets forth the entirety of their arguments, if they so

               choose.

           DONE AND ORDERED in Jacksonville, Florida this 5th day of November, 2020.




   lc11
   Copies to:

   Counsel of Record


           4
             The Court is not terminating the currently pending motion. As such, if Hoegh Shipping and Hoegh
   Management do not file an amended motion by the deadline set forth in this Order, the Court will proceed to
   consider the motion as filed without reference to any “adopted” arguments. If on the other hand these
   Defendants do file an amended motion, the Court will terminate the pending motion and await completion of
   briefing on the newly filed amended motion.




                                                      -4-
